DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 8/09/2021. 
Currently Claims 1-2, 5-27 are pending.  Claims 3-4 have been cancelled.
The following rejections are newly applied as necessitated by amendment.  
This action is FINAL.
Withdrawn Rejections
	The obvious double patenting rejection and 35 USC 103(a) made in the previous office action is withdrawn based upon amendments to the claims and in particular step f and the newly amended preamble.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 5-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rava et al. (US Patent Application Publication 2013/0034546 Feb 7, 2013) in view of daCosta et al. (Molecular Oncology Vol 6 2012 p. 704).
 	With regard to claims 1 and 17, Rava et al. teaches a method of determining types of cancer (para 469, 652).  Rava et al. teaches extracting cfDNA in a blood sample (para 22 and 81).  Rava et al. does not teach modifying 5mc nucleotides, but does teach for step b to take cfDNA and modify it with a capture tag (para 344).  Rava et al. teaches enriching this capture tagged cfDNA with a solid support to enrich cfDNA (para 193, 290-292, 344).  Rava et al. teaches amplification (para 292).  Rava et al. teaches sequencing the amplification products (para 293).  Rava et al. teaches mapping sequencings and comparisons to a reference (para 329).  Rava et al suggests that this comparison can determine types of cancer (para 329, 469, 652).  
Although Rava et al. teaches uses cfDNA and comparisons to references to determine changes and suggest that one can determine types of cancer based upon the 
With regard to claim 2 and 20, Rava et al. teaches that the capture tag comprising a biotin conjugate (para 302).    
  	With regard to claims 6 and 15, Rava teaches that the DNA molecules are linked to a bead using a capture tag and that the amplification and enrichment happens on this solid support (para 344 and figure 1).  Furthermore, Rava et al. teaches that these identifiers are patient specific.    
	With regard to claims 8-9 and 18, Rava et al. teaches adapters that comprise barcodes (para 360).  
	With regard to claims 10-11, Rava et al. teach molecular barcode that is an identifier sequences (para 360).  
  With regard to claim 12, Rava et al teaches that the barcode includes an identifier sequences (para 360).  
With regard to claim 13-14, Rava et al. teaches screening multiple patients for cancer type (para 405).  
With regard to claim 19, Rava et al teaches primers with adapters (para 721).  
With regard to claims 24-25, Rava et al. suggest determining diagnosis and monitoring of cancer (para 5).  
With regard to claims 26, Rava et al. teaches a method of measuring differences to determine risk by detection of the same subject at different time points (para 53).  Rava et al. teaches extracting cfDNA in a blood sample (para 22 and 81).  Rava et al. does not teach modifying 5mc nucleotides, but does teach for step b to take cfDNA and 
Although Rava et al. teaches uses cfDNA and comparisons to references to determine changes and suggest that one can determine types of cancer based upon the amplified sequences, Rava et al does not teach that these changes are based upon the comparison of the modified 5mc nucleotides of the sample.  
With regard to claims 1, 17 and 26, daCosta et al. teaches a method of determining epigenetic changes associated with cancer development (abstract).  daCoast et al. teaches a method of detection of levels of 5hmc detection to detect epigenetic measurement in fluid including cfDNA (section 4 -5).
With regard to claim 5, daCosta et al. teaches detection of 5hmc levels through whole genome sequencing approaches for genome wide sequencing (section 4).  
With regard to claim 7, Rava et al. teaches ligating adapters to cfDNA prior to enrichment, as such it would be obvious that one would ligate adapters to the cfDNA prior to performing any sequencing detection including the 5hmc of daCosta. 
With regard to claim 16, Rava et al. success that hydroxymethylcytosines are screened genome wide in order to detect regions of interest including those for epigenetic cancers associated with cancer (section 4-5).  
.  

Claims 21-23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rava et al. (US Patent Application Publication 2013/0034546 Feb 7, 2013) and  daCosta et al. (Molecular Oncology Vol 6 2012 p. 704) as applied to claims 1-2,5-27  and in view of Guan et al. (US Patent Application 2014/0127678 May 8,2014 )
Rava and daCosta teach a method of detecting cancer by sequencing whole genome regions of 5hmc using the steps of Rava et al.  However, Rava and daCosta does not teach incubating the adaptor ligated cfDNA with B-glucosyltransferase and UDP glucose.
With regard to claim 21, Guan et al. teaches a method of sequencing (para 35-40).  Guan et al. teaches adding adaptor sequences to the ends (para 35-40).  Guan teaches incubating with 4 glucosyltransferase and UDP to label the hydroxymethylated DNA (para 8-10, 35-40).  Guan teaches linking to a biotin moiety using Click chemistry, and then enriched by pulling down by streptavidin coated beads (para 8-10, 35-40).  Guan et al. teaches that the enriched DNA can be amplified and sequences (para 35-40).  

With regard to claim 22, Rava et al. teach molecular barcode that is an identifier sequences (para 360).  
   With regard to claims 23 and 27, daCosta et al. teaches a method of determining epigenetic changes associated with cancer development (abstract).  daCoast et al. teaches a method of detection of levels of 5hmc detection to detect epigenetic measurement in fluid including cfDNA (section 4 -5).
	Therefore it would be prima facie obvious to one of ordinary skill at the time of effective filing date to modify the method of Rava and daCosta to use the known method of Click technology of Guan teaches incubating with 4 glucosyltransferase and UDP to label the hydroxymethylated DNA (para 8-10, 35-40).  The ordinary artisan would have a reasonable expectation of success as the ordinary artisan would be motivated to use known techniques to label hydroxymethylated DNA in order to perform detection for the genome sequencing and mapping taught by Rava and daCosta.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634